Citation Nr: 0302121	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-03 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

This veteran had active service from September 1942 to March 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Oakland, California Regional Office 
(RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the appellant's appeal has been obtained by the RO.  

2.  The veteran died on April [redacted], 1994.  The death 
certificate lists the immediate cause of death as 
cardiopulmonary arrest, due to chronic congestive heart 
failure, due to coronary artery disease, due to chronic 
obstructive lung disease, with sick sinus syndrome as another 
significant condition contributing to the veteran's death, 
but not related to the primary cause of death.  

3.  At the time of his death, service connection was not in 
effect for any disability.  

4.  There is no medical evidence to support that the 
veteran's cause of death was related in any way to his period 
of active service or that it may be presumed to have been 
related to it.  




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  The law applies to all claims 
filed on or after the date of its enactment or, as in this 
case, filed before the date of enactment and not yet subject 
to a final decision as of that date because of an appeal 
filed which abated the finality of the decision appealed.  
38 U.S.C.A. § 5107, Note (West Supp. 2002).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
yet decided by VA as of that date, except as specified.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in January 2002 and February 2000, the 
statement of the case (SOC) dated in March 2002; the letter 
regarding the VCAA in October 2001, the RO provided the 
appellant with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate her 
claims.  In addition, the VCAA letter explained the notice 
and duty to assist provisions of the new law, including the 
respective responsibilities of the parties to secure 
evidence, and asked the appellant to submit or authorize VA 
to obtain outstanding evidence relevant to the appeal.  Thus, 
the Board is satisfied that the RO has provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has requested 
additional evidence in support of the appellant's claim, but 
since the October 17, 2001 letter indicating what was needed, 
the appellant has not provided anything further to 
substantiate her allegations.  The Board finds that the duty 
to assist the appellant with the development of her claim is 
satisfied.  38 U.S.C.A. § 5103A (West Supp. 2002).  

Analysis

The appellant contends that her husband's death was 
attributable to his period of service and that as such, she 
is entitled to service connection for the cause of his death.  
The death certificate reveals that the veteran died on April 
[redacted], 1994 of cardiopulmonary arrest, due to chronic congestive 
heart failure, due to coronary artery disease, due to chronic 
obstructive lung disease, with sick sinus syndrome as another 
significant condition contributing to the veteran's death, 
but not related to the primary cause of death.  At the 
outset, the Board notes that there are no clinical records or 
objective evidence otherwise to support that the veteran's 
death was due to his period of service.  Thus, the Board has 
determined that the appellant's claim must be denied.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Direct service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war and certain diseases, including 
coronary artery disease, become manifest to a compensable 
degree within one year from the date of termination of 
service, such a disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Board notes that in a rating decision dated in February 
1949, service connection for psychoneurosis, mixed type was 
severed; the Board decision of September 1949 denied 
restoration of service connection for that disorder.  No 
service-connected disabilities were in effect at the time of 
the veteran's death.  

A review of the service medical records for the veteran's 
period of service from September 1942 to March 1944 reveals 
no pertinent complaints, notations, treatment, or diagnoses 
related to any heart disorder.  The records include a 
Certificate of Disability for Discharge due to an inservice 
diagnosis of mixed type psychoneurosis, which ultimately was 
found to have preexisted service.  Overall, service medical 
records do not show any heart or other cardiovascular disease 
or symptoms related thereof, and such is not shown for many 
years after service.  

In a private medical doctor's record dated in July 1971, it 
is noted that the veteran had been treated for disabilities 
unrelated to this claim.  Noted are symptoms of shortness of 
breath and a diagnosis of chronic pulmonary emphysema was 
indicated; otherwise, the examination was silent for any 
pertinent complaints or diagnoses.  A private medical record 
dated in August 1971 likewise reveals nothing relevant to the 
appellant's claim.  The veteran was seen and treated for 
other disabilities and no clinical findings related to the 
heart were noted.  A private medical doctor's record dated in 
May 1973 also relates to treatment for other disability and 
does not mention any heart-related disorder.  

Overall, the Board finds that there is no medical evidence in 
the record which tends to link the disabilities that resulted 
in the veteran's death to his military service.  There simply 
is no evidence in the claims file which supports the 
appellant's contention that the cause of the veteran's death 
is related to his period of service, and there is no evidence 
on which it may be presumed that his death is related to his 
period of service.  In fact, in spite of the RO's requests 
for additional medical evidence in support of her claim, the 
appellant has not provided anything additional to the record.  

The Board does not doubt the sincerity of the appellant's 
belief that the veteran's death was related in some way to 
his service.  Nevertheless, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the veteran's death and his period of service.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, aff'd sub nom.  Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the fact that no clinical evidence has been presented 
to substantiate that the conditions which caused the 
veteran's death were shown during his military service or in 
fact, any time prior to many years thereafter, and given the 
absence of any competent evidence providing a relationship 
between the diseases that caused the veteran's death and an 
in-service injury or disease, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

